DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/825,833, filed 11/29/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR contact1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2013/0043546 A1) in view of Adusumilli et al (9,997,416 B2).
Regarding claim 1, Liu et al discloses a planar transistor comprising a semiconductor device (Figures 9-11) and including a source contact and a drain contact (Figures 9-11, reference 213 left and right), wherein the semiconductor device (Figures 9-11) comprises: a substrate (Figure 11, reference 201); a conductive wiring (Figures 9 and 11, reference 703) and is electrically connected to the substrate (Figures 9-11, reference 201); an insulating material (Figures 9-11, reference 301) which electrically isolates the conductive wiring (Figures 9 and 11, reference 703, left) from neighboring wiring (Figures 9 and 11, reference 703, right); and a first barrier layer (Figures 9-11, reference 701) is disposed between the conductive wiring (Figures 9 and 11, reference 703, left) and the insulating material (Figures 9-11, reference 301), and wherein the source 
However, Liu et al does not disclose a conductive wiring which comprises cobalt and a first barrier layer which comprises a first cobalt alloy.
Adusumilli et al discloses a conductive wiring which comprises cobalt (Figure 6B, reference 190) and a first barrier layer which comprises a first cobalt alloy (Figure 6B, reference 180).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Liu et al with the teachings of Adusumilli et al for the purpose of forming a conductive wiring which comprises cobalt and a first barrier layer which comprises a first cobalt alloy in order to provide low contact resistance for Nfet and Pfet contacts while mitigating the risk of encroachment in FinFET devices.
Allowable Subject Matter
Claims 2-7 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
January 21, 2022